Citation Nr: 0210285	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  00-15 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) with emphysema, to include a claim 
for asbestosis lung disease with COPD and pneumoconiosis due 
to asbestos particles as a result of exposure to asbestos 
during service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from June 1965 to April 
1970 , and the record reflects an additional earlier period 
of unverified active service lasting one year and five 
months.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran's claims file was later 
assigned to the St. Petersburg, Florida Regional Office.  
However, the veteran has returned to Ohio and his claims file 
is once again under the jurisdiction of the Cleveland, Ohio 
RO. 

The veteran's claim was remanded by the Board in June 2001 in 
order that the veteran could be provided a hearing before a 
Member of the Board.  The veteran failed to appear at his 
scheduled hearing.  Accordingly, the veteran's claim will be 
decided on the evidence currently of record.


FINDING OF FACT

The veteran does not have asbestosis lung disease and the 
veteran's current lung disability was not present in service 
or until years thereafter, and is not etiologically related 
to service.


CONCLUSION OF LAW

A lung disorder was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110(West Supp. 2001); 38 
C.F.R. § 3.303 (2001)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)).  The law provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his/her claim for a benefit under a 
law administered by VA.  See 38 U.S.C.A. § 5103A (West Supp. 
2001).  The Act is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. §  5107.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  The amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  VA has 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

The Board finds that the veteran was provided adequate notice 
as to the information and evidence needed to substantiate his 
claim.  The Board concludes that the discussions in the 
rating decisions, the statement of the case (SOC) and letters 
sent to the veteran informed him of the information and 
evidence needed to substantiate the claim and complied with 
the VA's notification requirements.  The RO also supplied the 
veteran with the applicable laws and regulations in the SOC.  
The VA has no outstanding duty to inform.

The veteran's VA medical records have been obtained.  The 
veteran has submitted private medical records, as well as 
copies of studies and other information about asbestosis.  In 
January 1999 the RO wrote to the veteran requesting that he 
supply the names and addresses of physicians who had made a 
diagnosis, or had treated, the veteran for disease resulting 
from asbestos exposure.  In a reply dated in February 1999, 
the veteran indicated that there were no physicians who had 
diagnosed or treated him for asbestos exposure.  The Board is 
unaware of any additional relevant evidence that is 
available, and the veteran has not indicated that there is 
any additional relevant evidence.  The Board concludes that 
all reasonable efforts have been made by VA to obtain 
evidence necessary to substantiate the veteran's claim, 
therefore, no further assistance to the veteran with the 
development of evidence is required.  In light of the above, 
there is no prejudice to the veteran in proceeding to 
consider the matter before the Board.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

The veteran asserts that his current lung disability, chronic 
obstructive pulmonary disease, with emphysema is a result of 
his exposure to asbestos during service.

The veteran's service medical records make no reference to a 
pulmonary disability.  The veteran's March 1970 separation 
examination report indicates that his chest X-rays were 
negative.

The veteran was admitted to the Day Kimball Hospital in 
December 1985 for treatment of right middle lobe pneumonia.  
The veteran reported that he smoked from one to two packs a 
day and that he had been smoking for about 17 years.  The 
report includes a diagnosis of chronic obstructive pulmonary 
disease, with emphysema, with bullous formation of the apices 
at both lungs.

A November 1988 letter from a physician at the Pastorello 
Health Center indicated that the veteran had chronic 
obstructive pulmonary disease.

In a February 1999 statement, the veteran reported that he 
was first treated for his pulmonary disease in November 1988.  
He also reported that he smoked one and a half packs of 
cigarettes a day.

A report was received form the National Archives and Records 
Administration in April 1999.  It was indicated that there 
was no way of determining to what extent the veteran had been 
exposed to asbestos during his Naval Service.  The report 
noted that asbestos products were used in ships at the time 
the veteran was in service.  The report further noted that 
the veteran's occupation was Ship Fitter Metalsmith (SFM).  
The report states that the probability of the veteran's 
exposure to asbestos was minimal.  However, a positive 
statement that the veteran was, or was not, exposed could not 
be made.
 
VA pulmonary function tests (PFT) performed in January 1998 
revealed that the veteran had a reduced FEV1/FVC ratio.  The 
examiner noted that the reduced FEV1 suggested moderate to 
severe obstructive ventilatory impairment.  VA outpatient 
treatment records dated from October 1998 to July 1999 reveal 
treatment for chronic obstructive pulmonary disease and 
emphysema.  The veteran reported that he smoked one and a 
half to two packs of cigarettes a day.  He stated that he had 
smoked for 40 years.  The veteran had been scheduled for 
additional PFT in June 1999, but he failed to report for the 
tests.  

In March 2000, the veteran submitted copies of pages from the 
internet.  These pages discussed asbestosis.  They also 
included statistics from the National Center for Health 
Statistics which included multiple cause of death data.  The 
statistical report indicated that there was a proportionate 
mortality ratio of 36.60 percent from asbestosis for U.S. 
workers in the ship and boat building and repairing industry 
from 1985-1992.  The statistical report also indicated that 
between 1991 and 1992 of all the people who were noted to 
have died of asbestosis, 8 percent of those people were noted 
on their death certificate as having been employed as 
plumbers, pipefitters, or steamfitters.  

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  In addition, 
service connection may also be granted on the basis of post-
service initial diagnosis of a disease, where the physician 
relates the current condition to the period of service.  In 
such instances, however, a grant of service connection is 
warranted only when all the evidence, including that 
pertinent to service establishes that the disease was 
incurred during service.  38 C.F.R. § 3.303(d).

The veteran asserts that he was a shipfitter during service, 
which caused him to have a high exposure to respirable 
asbestos.  He maintains that his duties included welding, 
piping, structural steel work, and repairing and replacing 
steam lines.  The veteran pointed out that in McGinty v. 
Brown, 4 Vet. App. 428, it was noted that high exposure to 
respirable asbestos and a high prevalence of disease had been 
noted in insulation and shipyard workers.  He also reported 
that research by Dr. Kaye Kilburn, based on data gathered 
from 1986 to 1989, indicated that asbestosis was prevalent in 
27 percent of pipefitters, and that this research also 
indicated that it was prevalent in 36.6 percent of personnel 
that worked at shipyards. 

The veteran further argued that the VA Adjudication Procedure 
Manual, M21-1, Part VI, para. 7.21 indicates that asbestos 
exposure over just a month or two may be significant.  He 
reported that the manual also noted that many people with 
asbestosis had only recently come to medical attention 
because the latent period varied from 10 to 45 or more years 
between first exposure and development of the disease.

As noted above, the veteran has submitted much information 
about asbestosis and about the frequency in which shipfitters 
have experienced this disease.  However, unlike the veteran 
in McGinty, the Board notes that the veteran has never been 
given a diagnosis of asbestosis.  Furthermore, the National 
Archives indicated that it was likely that the veteran had 
only been exposed to minimal asbestos in service.  
Regardless, since the veteran has never been diagnosed with 
asbestosis, consideration of the information and statistics 
supplied by the veteran are not of particular relevance to 
his claim. 

The veteran does experience chronic obstructive pulmonary 
disease with emphysema.  While the veteran believes that he 
has these disabilities due to service, as a layperson he is 
not competent to render a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Chronic obstructive 
pulmonary disease and emphysema were not shown during service 
or upon discharge from service.  Chronic obstructive 
pulmonary disease was first shown by medical evidence in 
December 1985 when the veteran was hospitalized for 
pneumonia.  The medical examiners have related the veteran's 
pulmonary disability to cigarette smoking.  None of these 
physicians have indicated that the veteran's current 
pulmonary disability is related to asbestos exposure, or to 
any other incident of service.  Since the veteran was not 
shown to have chronic obstructive pulmonary disease with 
emphysema for more than 15 years after discharge from service 
and since none of the medical evidence provides any link 
between this disease and service, service connection for the 
veteran's lung disability is not warranted.



ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease with emphysema, to include a claim for 
asbestosis lung disease with COPD and pneumoconiosis due to 
asbestos particles as a result of exposure to asbestos during 
service, is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

